Citation Nr: 1815871	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the rating for prostate cancer residuals from 100 percent to 60 percent, effective September 1, 2014, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1963 to January 1967.  He served in the Republic of Vietnam.  

In January 2014, the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) proposed to reduce the rating for prostate cancer residuals from 100 percent to 40 percent.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 RO decision which effectuated the proposed reduction as of September 1, 2014.  In June 2014, the Veteran submitted a notice of disagreement with the reduction.  In July 2014, the RO revised the reduction action to reduce the rating for prostate cancer residuals from 100 percent to 60 percent, effective September 1, 2014.  The Veteran appeared at a November 2017 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  


FINDINGS OF FACT

1.  At the time of the September 1, 2014, reduction action, the service-connected prostate cancer residuals had been rated as 100 percent since January 22, 2009, a period of over five years.  

2.  The September 1, 2014, reduction action was expressly based on a VA rating less full and complete than the examination reports on which the 100 percent rating for prostate cancer residuals was initially established and subsequently continued.  


CONCLUSION OF LAW

The reduction of the rating for the prostate cancer residuals from 100 percent to 60 percent, effective September 1, 2014, was improper and the 100 percent rating is restored, effective September 1, 2014.  38 C.F.R. § 3.344 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction of rating for prostate cancer residuals was improper as it was based upon a single cursory VA evaluation.  

In addressing a disability rating which has continued at the same level for a period of five years or more, VA will handle changes of medical findings or diagnosis so as to produce the greatest degree of stability of the rating consistent with the law and VA regulations governing disability compensation.  It is essential that the entire record of examinations and the medical history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344 (2017).  

A January 2010 rating decision continued the 100 percent rating for prostate cancer residuals based upon the report of a January 2010 VA genitourinary physical examination.  

In December 2013, a VA Prostate Cancer Disability Benefits Questionnaire was completed by a physician's assistant based upon a "review of available records in conjunction with a telephone interview with the Veteran (without in-person or telehealth examination)."  

In January 2014, the RO proposed to reduce the rating for prostate cancer residuals from 100 percent to 40 percent based solely upon the December 2013 VA Prostate Cancer Disability Benefits Questionnaire.  In June 2014, the RO effectuated the proposed reduction as of September 1, 2014.  In June 2014, the Veteran submitted a notice of disagreement with the reduction.  In July 2014, the RO revised the reduction action to reduce the rating for prostate cancer residuals from 100 percent to 60 percent, effective September 1, 2014.  At the time of the September 1, 2014, reduction action, the service-connected prostate cancer residuals had been rated as 100 percent since January 22, 2009, a period of over five years.  
The Board observes that the 100 percent rating for the prostate cancer residuals had been established and continued for over five years based upon multiple VA physical examination reports.  The January 2014, June 2014, and July 2014 rating decisions which proposed and then effectuated the reduction of the rating for prostate cancer residuals from 100 percent to 60 percent as of September 1, 2014, were based upon a VA prostate cancer evaluation prepared by a physician's assistant without the benefit of a contemporaneous physical examination of the Veteran.  The Veteran clarified at the November 2017 Board hearing that the VA physician's assistant "asked me four, five, or six questions and ... then it was over."  

Based on the above facts, the Board finds that the basis of the September 1, 2014, reduction action was a VA evaluation which was "less full and complete" than the physical examinations on which the 100 percent rating had been initially established and thereafter continued.  Therefore, the Board concludes that the reduction of the rating for the prostate cancer residuals from 100 percent to 60 percent effective September 1, 2014, was improper.  38 C.F.R. § 3.344 (2017).  Accordingly, the 100 percent rating for prostate cancer residuals must be restored as of September 1, 2014.  


ORDER

The reduction of rating for prostate cancer residuals from 100 percent to 60 percent, effective September 1, 2014, was improper.  The 100 percent rating is restored, effective September 1, 2014, and to that extent the claim is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


